Citation Nr: 1511139	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-28 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to December 1974.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The record reflects that the Veteran requested and was scheduled for a hearing before a Veterans Law Judge at the RO; however, he cancelled the hearing in a February 2011 statement and has not requested that it be rescheduled.

The record before the Board consists of the Veteran's claims file and electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

No acquired psychiatric disorder was present until more than one year following the Veteran's discharge from service, and no current acquired psychiatric disorder is etiologically related to the Veteran's active service.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by active service, and the incurrence or aggravation of a psychosis during such service may not be presumed.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claim, in a letter sent in October 2008, prior to the initial adjudication of the claim.  

The record also reflects that the Veteran's service treatment records (STRs), service personnel records, available private treatment records, and post-service VA medical records have been obtained.  Further, the Veteran was afforded a VA examination in August 2009 that the Board finds to be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Personality disorders are not diseases or injuries for VA compensation purposes.   38 C.F.R. § 3.303(c). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
 
Factual Background and Analysis

In October 2008, the Veteran contended he had a psychiatric disorder, claimed as depression or bipolar disorder, and indicated that he received treatment for depression and alcohol abuse.

An October 1974 entrance examination was negative for any psychiatric abnormalities.  A November 1974 service treatment record (STR) indicates the Veteran had weak kidneys and provides an impression of bed wetting.  A December 1974 Naval Aptitude Board report states the Veteran was referred for psychiatric evaluation for chronic enuresis prior to enlistment.  The report notes the Veteran was inattentive at instruction, not capable of assimilating in training, frequented sick bay, and appeared depressed without explanation.  The Naval Aptitude Board recommended the Veteran be discharged from active service as temperamentally unsuitable due to his established pattern of reacting to emotional stress by wetting the bed.

A December 1985 Metropolitan State Hospital record show that the Veteran was admitted due to depression after he drank, went to a store, and verbalized threats to harm himself.  The treatment record notes the Veteran's suicidality appeared concomitant with alcohol use because he had been treated at detoxification facilities and was arrested for driving under the influence within the past year.  The Veteran was discharged after two days with a diagnosis of chronic alcohol abuse and readmitted a few weeks later after becoming intoxicated at work and expressing suicidal ideation related to the holiday season, separation from his wife, and being unable to see his daughter.  A December 1985 Waltham Hospital treatment record further reports the Veteran was brought to the emergency room after threatening suicide and notes the Veteran had consumed alcohol, appeared very angry, and was assessed as depressed with unpredictable violent behavior.

Private treatment records from Dr. J.H. report a history of anxiety, depression, and alcohol use.  In connection with October 2003 treatment, the Veteran reported difficulty dealing with stress, anxiety, and depression.  A March 2004 treatment record notes the Veteran had not drank alcohol for about one year but was experiencing symptoms of anxiety and felt like drinking again.  Dr. J.H. noted the Veteran began drinking alcohol again in September 2004, and assessed depression in January 2007.

In connection with March 2009 VA treatment, the Veteran reported experiencing symptoms of depression since he was a teenager, with at least six hospitalizations beginning when he was 23 years old for depression, and numerous hospitalizations for alcoholism.  The Veteran stated he began using alcohol at age 15, would drink until he blacked out, and had been sober since September 2005.  He indicated that he began to drink more when he left high school in the tenth grade after his grandfather died.  The VA treatment note indicates the Veteran had experienced chronic depression since his teenage years with additional alcohol illness and was diagnosed with major depression and alcohol abuse.  In a June 2009 addendum, it was noted that the Veteran reported extreme stress, anger, and anxiety that caused him to isolate in his bedroom and want to self-medicate with liquor.

In an August 2009 VA examination, the Veteran reported a long history of mental health treatment, noting that symptoms began in 1974 and worsened to cause difficulty at work.  He reported a legal history of several arrests for driving under the influence, public drunkenness, and disturbing the peace.  The examiner found the Veteran to be alert, fully oriented, and generally cooperative, with dysphoric mood, regular speech, logical thought process, history of suicidal gesture and physically aggressive behavior, and severely impaired immediate memory that the examiner indicated was due to decreased effort.  The examiner reported diagnoses of major depressive disorder, anxiety disorder not otherwise specified, and alcohol dependence in partial remission.  The examiner found that the Veteran's mental health treatment was in the context of alcohol because he reported drinking consistently from age 17 until 2005.  Further, the examiner stated that although the Veteran reported abstaining from alcohol, the Veteran used prescription drugs until 2007 and a VA treatment note reported that he recently engaged in drug-seeking behavior at a VA clinic.  

The examiner opined that the Veteran exhibited no signs of bipolar disorder and opined that the previously noted diagnosis of depression was not caused by or a result of military service because of the Veteran's longstanding alcohol use.  The examiner concluded that without a period of abstinence, a diagnosis of an independent depressive or anxiety disorder could not have been made at that time.  The examiner noted that the Veteran denied periods of remission except from 2007 until 2009.  

Further, the examiner stated that the Veteran's described symptoms were consistent with diagnoses of major depression and anxiety disorder not otherwise specified and opined that they were not linked to military service because he had only been sober from 2007 until 2009, so it was not possible to know what difficulties prior to that period were related to substance abuse or that represented an independent mental health diagnosis.  The examiner explained that it was difficult to ascertain if the Veteran had independent diagnoses of depression or anxiety because his substance abuse could have caused psychiatric symptoms, to include anxiety, low energy, low motivation, anger, decreased appetite, fatigue, feelings of hopelessness, restlessness, and agitation.  

In connection with the Veteran's application for Social Security Administration (SSA) disability benefits, a mental status evaluation was conducted in October 2009.  The Veteran gave a history of being involuntary committed to a state hospital for psychiatric reasons while he was drinking heavily and that he had been sober for the past three and a half years except for drinking a few times when he became upset.  The Veteran reported symptoms of difficulty concentrating, anger, and auditory hallucinations.  The examiner described the Veteran as anxious, dejected, angry, rigid, irritated at the interview, and depressed, with agitated affect, mild pressure of speech, minimal insight and judgment, little patience, and slow recall.  The examiner noted that the Veteran was vague, somewhat inconsistent, boisterous, somewhat controlling, agitated, unpleasant, stressed, difficult to extract information from, and extremely difficult to interview.  The examiner gave diagnostic impressions of report of alcohol dependence, currently intermittently active, but denied by Veteran, report of major depressive disorder, moderate with agitation, and personality disorder, not otherwise specified.  The examiner concluded that the Veteran would be agitated even under mild psychological stress or environmental stressors and would have difficulty working with others and that he had some significant anger issues.

A November 2009 SSA disability determination found the Veteran to be disabled with a primary diagnosis of affective/mood disorders and secondary diagnosis of alcohol substance addiction disease.

After careful review of the record, the Board finds that the preponderance of the evidence is against the claim. 

With regard to the Veteran's current diagnoses of major depression and anxiety disorder not otherwise specified, the Board concludes that the diagnoses are not etiologically related to service.  The August 2009 VA examination report is probative evidence that the Veteran's current psychiatric disability, to include major depression and anxiety disorder, was not linked to the Veteran's service because it was not possible to know if his prior mental health symptoms were independent diagnoses or caused by substance abuse.  The examiner's opinion is supported by VA treatment records and private treatment records outlining the Veteran's medical history of mental health treatment for psychiatric symptoms concurrent with alcohol abuse.  No competent evidence in the record links the Veteran's psychiatric disability, to include major depression or anxiety disorder not otherwise specified, to service. 

With regard to diagnoses of alcohol abuse during the period of the claim, the Board notes that service connection may not be granted for alcohol abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. § 3.301(a) (2014).  An alcohol abuse disability may only be service connected if the alcohol abuse disability was acquired as secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Although the evidence indicates that the alcohol abuse might have started or continued during service, the evidence does not suggest that the alcohol abuse was acquired as a symptom of, or secondary to, a psychiatric disability.  Further, the Veteran is not service-connected for a psychiatric disorder.  Rather, the evidence indicates substance abuse caused the Veteran's psychiatric symptoms and diagnoses of major depression and anxiety disorder not otherwise specified.

The Board acknowledges that the Veteran might sincerely believe that he has a psychiatric disability related to active service.  The Board also acknowledges that the Veteran is competent to describe his in-service and post-service symptoms.  Never the less, as a layperson, he is not competent to diagnose a psychiatric disability.  In any event, his lay opinion concerning the etiology of his psychiatric symptoms is clearly less probative than the medical opinion against the claim.

Accordingly, this claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim, the doctrine is not applicable.


ORDER

Service connection for a psychiatric disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


